Citation Nr: 9915301	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for dermatophytosis of the feet.

2.  Entitlement to an effective date earlier than March 18, 
1993 for entitlement to service connection for 
dermatophytosis of the feet.

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the veteran's request to reopen a 
previously denied claim of entitlement to service connection 
for "jungle rot" of the feet.  The claim had originally 
been denied by the RO in July 1959, and again in October 
1969, following which the Board of Veterans' Appeals (Board) 
denied the veteran's appeal of the October 1969 decision in 
February 1970.  Thereafter, the RO denied an application to 
reopen the claim in December 1983.  The veteran appealed that 
decision and it was denied by the Board in July 1984.

In a March 1996 decision, upon appellate consideration of the 
March 1993 RO decision denying the veteran's request to 
reopen, the Board found the evidence submitted was new and 
material and was sufficient to reopen the veteran's claim.  
Accordingly, the Board reopened and remanded the claim to the 
RO for further development.  In a December 1996 rating 
action, the RO granted the claim of entitlement to service 
connection for bilateral dermatophytosis of the feet, 
assigning a 10 percent evaluation effective from March 18, 
1993, the date of receipt of the request to reopen.  The 
veteran filed a timely appeal as to the assignment of the 10 
percent disability rating for his foot disability and the 
effective date of the award.


This matter also comes before the Board from a February 1997 
rating action in which the RO denied the claim of entitlement 
to individual unemployability.  That determination was 
appealed in a timely manner and therefore appellate review of 
that claim shall be undertaken herein.

This case was previously before the Board in April 1997, at 
which time it was remanded for additional evidentiary 
development.  The development specified in that remand has 
been undertaken and the case is now ready for appellate 
review by the Board.  

The Board notes that in a substantive appeal filed in 
September 1993, the veteran had filed a claim of entitlement 
to service connection for a disability of the hips.  This 
claim was adjudicated and denied by the RO in a December 1998 
rating action.  The veteran has not to this point filed a 
Notice of Disagreement as to that claim and accordingly, that 
claim is not appropriate for appellate review by the Board at 
this time.


FINDINGS OF FACT

1.  The veteran's dermatophytosis is manifested by a 
subjective complaints of painful feet and clinical findings 
of discoloration and thickening of the nails, scaling on both 
feet, blisters, as well as findings of active fungus 
infection of both feet.  

2.  In June 1959, the veteran filed an original claim of 
entitlement to service connection for "jungle rot" of the 
feet.  In July 1959, the RO denied the claim.  The veteran 
was informed of the adverse determination in July 1959 and 
did not file a timely appeal.

3.  The July 1959 rating decision was consistent with the law 
and evidence then of record.  

4.  The veteran filed to reopen his claim of entitlement to 
service connection for a bilateral foot disability in March 
1969.  In an August 1969 rating action the claim was denied. 
The veteran appealed that determination and the claim was 
denied in a February 1970 Board decision.

5.  The veteran filed to reopen his claim of entitlement to 
service connection for a bilateral foot disability in August 
1983.  In a September 1983 rating action the RO determined 
that new and material evidence had not been submitted with 
which to reopen that claim.  The veteran appealed that 
determination and the claim was denied in a July 1984 Board 
decision

6.  On March 18, 1993, the veteran filed an application to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.  The claim was ultimately granted 
by rating action of December 1996, at which time a 10 percent 
evaluation was assigned effective from March 18, 1993, the 
date of receipt of the claim to reopen.   

7.  The veteran's service-connected disabilities are 
comprised of a bilateral foot disability, characterized as 
dermatophytosis, for which a 30 percent evaluation is 
assigned pursuant to this decision, and malaria, for which a 
noncompensable evaluation is assigned. 

8.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment; he is 
not unemployable solely as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for 
dermatophytosis of the feet have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806, 7813 (1998).

2.  The criteria for the assignment of an effective date 
prior to March 18, 1993 for the grant of service connection 
for dermatophytosis of the feet have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(1998).

3.  The July 1959 rating decision denying entitlement to 
service connection for jungle rot of the feet is final and a 
valid claim of clear and unmistakable error in that decision 
has not been raised.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 (1998).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented three claims on appeal: entitlement 
to a disability rating in excess of 10 percent for 
dermatophytosis of the feet; entitlement to an effective date 
earlier than March 18 1993, for the grant of entitlement to 
service connection for dermatophytosis, and entitlement to a 
total disability rating based on individual unemployability.  
In the interest of clarity, analysis of all three claims will 
be separately undertaken

Entitlement to a disability rating in excess of 10 percent 
for dermatophytosis of the feet.

The Board believes that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected foot disability, within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Factual Background

Service connection for dermatophytosis of both feet (claimed 
as jungle rot) was initially granted by rating action of 
December 1996, at which time the RO assigned a 10 percent 
evaluation under Diagnostic Codes 7806-7813.  The grant was 
based in part upon findings made upon a VA examination 
conducted in May 1996.  

Upon VA examination conducted in May 1996, the veteran gave a 
history of a chronic fungal infection of the feet since World 
War II and indicated that he had no type of fungal infection 
prior to being in the Pacific Theatre.  Physical examination 
revealed distribution of a fungal infection on both feet and 
toenails.  Erythematous was noted in the sandal areas.  A 
culture was positive for Trichophyton Rubrum (fungal 
infection of the feet).  A diagnosis of chronic tinea pedis 
secondary to trychophyton rubrum was made.  

In January 1997, the veteran expressed disagreement with the 
assignment of the 10 percent evaluation which was granted, 
indicating that he felt that a 100 percent disability 
evaluation was warranted for his foot disability, as he 
reported that it resulted in his unemployability.

In August 1997, the RO received records from the Social 
Security Administration dated in July 1985, which were 
associated with the veteran's claims folder.  

A VA dermatology examination was conducted in June 1998.  The 
veteran complained of sweaty feet and reported that pain in 
the feet interfered with his ability to walk so that he had 
to retire from his job as a car salesman in 1984.  It was 
also noted that in approximately 1984, the veteran was 
declared totally disabled by the Social Security 
Administration.  It was noted that by history, the veteran 
had not seen an orthopedic surgeon or neurologist.  Physical 
examination of the feet revealed a bluish-red discoloration 
of the plantar surface.  There were a few small tiny pinhead-
sized vesicles over the plantar surface of the foot and there 
were some little annular, red, dry, scaly patches.  There was 
dryness and scaling coming up both the medial and lateral 
sides of the foot much like a moccasin-type distribution.  It 
was noted that practically all of the nails showed some 
yellowish discoloration and thickening.  The dorsalis pedis 
pulse on the left was absent but the posterior tibial was 
quite full.  On the right there was both a posterior tibial 
and dorsalis pedal pulse.  The feet were described as a 
little wet, but otherwise warm to the touch.  

Physical examination also revealed very marked areas of 
hypercallosity over both the first and fifth metatarsal 
heads.  There was a little mild hypercallosity of minimal 
significance distal to the fourth metatarsal head on either 
foot.  The feet were described as not particularly tender.  
It was noted that the calluses were vigorously pared.  Scales 
were taken of both feet which were positive for evidence of 
fungus filaments.  Blisters found on the left foot were also 
determined to contain fungus filaments.  The examiner also 
noted that the veteran was experiencing progressive pain of 
the feet.  The examiner commented that in approximately 
thirty years of experience, he had not seen a dermatophyte 
infection of the feet produce such neuropathy and recommended 
that the veteran be seen for an evaluation by a neurologist.  
The examiner also recommended antifungal medication s which 
could be taken orally, including Sporanox and Lamisil.  The 
diagnoses were: chronic dermatophyte infection of the feet 
and nails; mild but chronic hyperhidrosis of the feet; corns 
and hypercallosities over the first and fifth metatarsal 
heads of both feet, and painful foot of uncertain and unknown 
etiology.

The veteran underwent a private neurological evaluation in 
July 1998.  He gave a history of painful burning feet for 50 
years and sensitivity at the bottom of the feet and reported 
that he used orthotics.  Physical examination revealed that 
the veteran ambulated with pain and with abnormal posture.  
The examiner indicated that he thought that the veteran had a 
small fiber neuropathy which had been long-standing and 
chronic.  

The veteran underwent an independent medical evaluation in 
September 1998, primarily for complaints of hip discomfort.  
A physical examination of the feet was undertaken at that 
time which revealed that the left foot had calluses 
underneath the first metatarsophalangeal joint and also 
underneath the fourth and fifth metatarsophalangeal joint.  
It was noted that the skin on the plantar aspect of his foot 
was somewhat reddened and appear to be fairly thin.  It was 
reported that on the left foot, he did not have a dorsalis 
pedis pulse but that he did have a posterior tibial pulse, 
but that on the right he did have both a posterior tibial and 
dorsalis pedis pulse.  It was noted that there were calluses 
on the right foot underneath the first metatarsophalangeal 
and also underneath the third and fifth metatarsophalangeal 
joint.  Satisfactory range of motion of the midfoot, hindfoot 
and forefoot was noted.  Yellowish discoloration and some 
thickening of the nails of both feet was noted.  It was 
observed that the veteran seemed to have some increased 
sensitivity  to palpation of both feet.  The examiner 
concluded that he did think that the veteran had a chronic 
fungal infection of the feet, but was unaware of any 
relationship between fungal infections in the feet and hip 
discomfort.

By rating action/Supplemental statement of the Case issued in 
December 1998, the RO denied an evaluation excess of 10 
percent for the veteran's foot disability.  

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These include 38 C.F.R. §§ 4.1, 4.2, and 4.10 
(1998).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Under current VA regulations, dermatophytosis is rated as 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7813.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7806, eczema, the following 
schedular criteria apply:  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an  exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.

The veteran's service-connected disability rating is 
currently evaluated as 10 percent disabling.  To support a 
schedular rating of 30 percent, the evidence must show that 
the veteran's foot disorder is manifested by constant 
exudation or itching, with extensive lesions or marked 
disfigurement.  

The Board notes that upon neurological evaluation conducted 
in July 1998 the veteran gave a history of painful burning 
feet for 50 years and sensitivity at the bottom of the feet.  
The most recent clinical evidence based upon examinations 
conducted in 1998 revealed evidence of a few small tiny 
pinhead-sized vesicles over the plantar surface of the foot 
and there were some little annular, red, dry, scaly patches.  
There was dryness and scaling coming up both the medial and 
lateral sides of the foot and it was noted that practically 
all of the nails showed some yellowish discoloration and 
thickening.  Scales were taken of both feet which were 
positive for evidence of fungus filaments.  Blisters found on 
the left foot were also determined to contain fungus 
filaments.  

The Board is of the opinion that the above evidence, which 
includes the veteran's complaints of a long-standing history 
of discomfort of the feet, as well as clinical findings of 
discoloration and thickening of the nails, scaling on both 
feet, and blisters, as well as findings of active fungus 
infection, support a determination that the veteran's 
symptoms more nearly approximate the rating criteria 
reflected in the 30 percent rating under Diagnostic Code 
7806.  That is, the disability picture presented ", in the 
Board's opinion, more nearly approximates "constant 
exudation or itching, with extensive lesions".  Therefore, 
the Board finds that the evidence demonstrates that a 30 
percent evaluation is warranted.  38 C.F.R. §§  4.7, 4.118, 
Diagnostic Code 7806.

The evidence of record does not demonstrate that the 
veteran's fungal infection of the foot is productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant so 
as to warrant a 50 percent evaluation under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  With respect to nervous 
manifestations, there is no evidence that any neurological 
symptoms are due to the service-connected skin disease.  In 
this regard, the Board notes that on examination conducted in 
July 1998 the examiner made a finding of painful feet of 
uncertain and unknown etiology.  Significantly, the examining 
physician stated "I have not seen, in thirty-some years of 
experience, dermatophyte infection of the feet produce this 
kind of neuropathy."  The July 1998 neurological examiner 
did not associate the veteran's complaints with the service-
connected skin disability.  However, even if neurological 
symptomatology is assumed to be part ofd the service-
connected skin disorder, a 50 percent disability rating is 
not in order, because the rating criteria are in the 
conjunctive, not the disjunctive ["with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant"].  Thus, minus 
the other manifestations described in the rating criteria, as 
is the case here, nervous manifestations alone do not lead to 
the assignment of a 50 percent rating.

Thus the evidence indicates the veteran's dermatophytosis of 
the feet most closely approximates the criteria for a 30 
percent rating, but not more, under Diagnostic Code 7806, and 
accordingly the appeal is granted to that extent.  38 C.F.R. 
§ 4.7 (1998).  Since the schedular criteria warranting a 
rating in excess of 30 percent for the veteran's service-
connected foot disability have not been shown to exist in the 
present case, the Board finds that the preponderance of the 
evidence is against a higher rating for this disability.

Entitlement to an effective date earlier than March 18, 1993 
for entitlement to service connection for dermatophytosis of 
the feet.

Factual Background

The veteran filed his original claim for entitlement to 
service connection for a disability of both feet, 
characterized as "jungle" rot in June 1959.  The service 
medical records reflected that upon enlistment examination 
conducted in February 1943, an evaluation of the feet was 
normal and that an evaluation of the skin revealed evidence 
of hyperhidrosis.  Upon discharge examination conducted in 
January 1946, evaluation of the skin and feet was normal. 

In June 1959, the RO received a statement from a private 
physician, Dr. K., indicating that she had treated the 
veteran for jungle rot and removal of callosities from June 
1951 to May 1959, but that he could not find medical records 
dated from 1946 to 1949.  In July 1959, the RO received a 
medical certificate from Dr. K. indicating that the veteran 
had received fungicidal treatment for control of jungle rot 
and removal of callosities.  The claim of entitlement to 
service connection for jungle rot was initially denied by 
rating action of July 1959 and the veteran was notified of 
that determination the same month.  He did not appeal that 
determination.

In April and May 1969, several lay statements were received 
indicating that the veteran had suffered during service and 
thereafter due to a fungal disease of the feet.  Also 
received was a medical statement dated and received in April 
1969 indicating that starting in January 1946, the veteran 
had been treated for fungus growth on the feet.  The veteran 
underwent a VA examination in July 1969 at which time he 
complained of foot trouble and a diagnosis of active, mild 
tinea pedis was made.  

By rating action of August 1969, the RO denied the claim of 
entitlement to service connection for fungus growth of the 
feet.  The veteran filed a Notice of Disagreement with that 
decision in September 1969.  A Statement of the Case was 
issued in October 1969.  A substantive appeal was filed in 
October 1969.  In February 1970, the Board denied the claim 
of entitlement to service connection for a fungus condition 
of the feet.

In August 1983, the veteran filed to reopen the claim and 
submitted additional evidence in support of the claim.  By 
rating action of September 1983, the RO determined that new 
and material evidence with which to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability had not been received.  The veteran filed a Notice 
of Disagreement with that determination in October 1983.  A 
Statement of the Case was issued in October 1983.  A 
substantive appeal was filed in November 1983.  The case came 
before the Board in July 1984 at which time the Board 
determined that new and material evidence had not been 
submitted with which to reopen the claim. 

On March 18, 1993 the veteran filed to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability.  By rating action of March 1993, the Ro 
determined that new and material evidence had not been 
submitted with which to reopen the claim.  The veteran filed 
a Notice of Disagreement with that determination in May 1993.  
A Statement of the Case was issued in June 1993.  A 
substantive appeal was filed in September 1993.  

In a January 1994 rating action the RO determined that clear 
and unmistakable error was not shown in a July 1959 rating 
action at which time the claim of entitlement to service 
connection for jungle rot of the feet was initially denied.  
A Supplemental Statement of the Case was issued in July 1994.  

The case came before the Board in March 1996, at which time 
it was determined that new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for jungle rot of the feet.  Having 
reopened the claim, the Board also remanded the claim to the 
RO in order to furnish the veteran with a VA examination and 
so that the RO could readjudicate the reopened claim on the 
merits.  

The veteran was afforded a VA examination in May 1996.  
Subsequently, by rating action of December 1996, the RO 
granted service connection for dermatophytosis of the feet 
(claimed as jungle rot) for which a 10 percent evaluation was 
granted, effective from March 18, 1993, the date of receipt 
of the reopened claim.

In January 1997, the veteran indicated that he was 
dissatisfied with both the assignment of a 10 percent 
evaluation and with the effective date assigned.  The veteran 
indicated that service connection for his foot disability 
should be effective as of January 1946.

Pertinent Law and Regulations

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).  

VA regulations specify that the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §3.400(q).  

Analysis

The claim of entitlement to service connection for jungle rot 
was initially denied by rating action of July 1959.  The 
veteran was notified of this decision in correspondence from 
the RO dated in July 1959 and did not appeal that 
determination.  Since the veteran did not appeal the 
decision, the July 1959 decision denying service connection 
became final in July 1960, one year following notification to 
the veteran of the denial of that claim.  Subsequently, the 
veteran applied to reopen his claim of entitlement to service 
connection for a bilateral foot disability in March 1969.  By 
rating action of August 1969, the RO denied the claim.  The 
veteran was notified of that decision in September 1969 and 
timely appealed the August 1969 decision.  In a Board 
decision, dated in February 1970, the claim of entitlement to 
service connection for fungus condition of the feet was 
denied.  

In August 1983, the veteran filed to reopen the claim of 
entitlement to service connection for a foot disability.  In 
a September 1983 determination, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for a 
bilateral foot disability.  The veteran appealed that 
decision.  In a Board decision, dated in July 1984, the claim 
of entitlement to service connection for a fungus condition 
of the feet was denied.  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1998).  When a claim is disallowed by the Board, the 
claim must be reopened and new and material evidence must be 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  An effective date for an award of service connection 
may be granted only from the date of the successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

Following the Board's final decisions of February 1970 and 
July 1984, the veteran did not submit an application to 
reopen the claim of entitlement to service connection for a 
bilateral foot disability prior to March 18, 1993.  In a 
March 1993 rating action, that claim was denied.  The veteran 
appealed that decision.  Ultimately, the Board determined in 
a March 1996 decision that new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for jungle rot of the feet.  Subsequently, 
in a December 1996 rating action, the RO granted service 
connection for dermatophytosis of the feet, for which a 10 
percent evaluation was assigned effective from March 18, 
1993, the date of the veteran's initial claim after the 
Board's July 1984 denial.

The applicable regulations provide that the effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(q).  Accordingly, 
under the applicable regulations, March 18, 1993, the date of 
receipt of a claim to reopen, is the properly assigned 
effective for the grant of entitlement to service connection 
for dermatophytosis of the feet.  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (1995).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157 (1993).

A review of the filed reflects that there was no informal 
claim meeting the requirements of 38 C.F.R. § 3.155 and 3.157 
filed following the July 1984 Board decision and prior to the 
March 18, 1993 application to reopen.  In fact, the Board 
notes that there was no evidence received or submitted for 
the record during that period.  

Finally, the Board notes that an allegation of clear and 
unmistakable error in the July 1959 rating action in which 
the claim of entitlement to service connection for jungle rot 
was initially denied has been raised.  In hearing testimony 
given by the veteran in December 1993 it was contended that 
the RO failed to give credence to a medical statement of Dr. 
K. in which it was reflected that the veteran had been 
treated for jungle rot since 1946.  In a January 1994 rating 
action, the RO determined that clear and unmistakable error 
was not shown in the July 1959 rating action. 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a).  Final 
decisions may, however, be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  
38 C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)].

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error (CUE).  "Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991). "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).


A review of the evidence reflects that when the claim was 
denied in July 1959, the evidence before the RO for 
consideration included: service medical records, including a 
separation physical examination report which did not identify 
the claimed disability; and a statement from Dr. K. 
indicating that the veteran had been treated for control of 
jungle rot and removal of callosities from 1951 to 1959.  The 
statement of Dr. K. also revealed that records dated from 
1946 to 1949 could not be located.

In essence, the veteran disagrees with the ROs' reliance on 
the negative separation physical examination as a basis for 
denying the claim.

The veteran has not alleged, nor does the evidence reflect, 
that either the correct facts as they were known in July 1959 
were not before the RO, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Instead, he has in effect expressed disagreement as to how 
the facts were weighed or evaluated.  However, such 
disagreement in and of itself does not constitute a valid 
claim of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Although the veteran disagrees with the conclusion reached by 
the RO in the July 1959, it is clearly established that an 
asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).  The Board concludes that the 
RO's July 1959 decision was consistent with the law and 
evidence then of record. 

To prevail, with respect to a claim of clear and unmistakable 
error, the veteran must show that it is "undebatable" that 
an error occurred in the April 1990 rating decision to the 
extent that reasonable minds could only conclude that the 
1990 rating action was fatally flawed at the time it was 
made.  See Russell, 3 Vet. App. at 313-14.  Mere disagreement 
with the RO's conclusion does not suffice.  See Oppenheimer, 
1 Vet. App. at 372.  In this case, the veteran has not raised 
a valid claim of clear and unmistakable error with respect to 
the July 1959 rating action, and accordingly the assignment 
of an effective date prior to that time based upon a claim of 
clear and unmistakable error in a July 1959 rating action is 
not warranted.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The arguments advanced by the 
veteran do not provide a basis for an earlier effective date 
in this case.  Accordingly, since the veteran's reopened 
claim for service connection for a bilateral foot disability 
was not received until March 18, 1993, an earlier effective 
date not warranted.  The benefit sought on appeal is 
accordingly denied.

Entitlement to a total disability rating based upon 
individual unemployability.

Factual Background

The veteran filed an application for increased compensation 
based upon unemployability in January 1997 indicating that 
his bilateral foot disability prevented him from securing or 
following a substantially gainful occupation.  The veteran 
reported that he had last worked full-time in 1984.  He 
stated that due to the fact that he had to be on his feet 
constantly as he was employed in automobile sales, he was in 
a lot of pain and discomfort which made it impossible for him 
to continue to work and resulted in his resignation.

In January 1997, the RO received evidence in support of the 
claim including a statement from one of the veteran's 
employers dated in August 1983.  The statement indicated that 
the veteran had been employed in the sales management 
department of an automobile dealership from August 1981 to 
March 1982.  It was noted that although the veteran exhibited 
a thorough knowledge of the automobile business, he was 
severely handicapped physically in being unable to be on his 
feet but briefly, and walking with pain and difficulty.  It 
was noted that in addition to his mobility problem, the 
veteran appeared to experience constant discomfort, causing 
irritability and nervousness in his dealing with fellow 
employees and customers.  

Also received was a medical statement dated in November 1983 
in which it was noted that fungus on the veteran's feet had 
caused deterioration to the point that it was painful for him 
to be on them for any length of time.  It was also reported 
that the veteran was wearing special inserts in his shoes 
with extra cushion soles.  

The evidence submitted in January 1997 also included a 
private medical statement from Dr. B., which indicated that 
he had seen the veteran in September 1993 for painful feet.  
The doctor opined that the veteran had chronic epidermal 
phytosis of the right and left foot, onychomycosis of several 
nails of the toes and painful cicatrix of the first 
metatarsal head of the right and left foot causing 
sesamoiditis bilateral upon walking.  The doctor felt that 
the foot condition limited the veteran's activity, thereby 
decreasing his potential and possible income.  Also received 
was a copy of a Social Security Administration award 
certificate reflecting that the veteran was granted 
disability benefits effective from November 1984.

By rating action of February 1997, the RO denied the claim of 
entitlement to individual unemployabilty.  In August 1997, 
additional evidence was received including a private medical 
statement dated in July 1985.  Therein, the doctor indicated 
that he had seen the veteran in June 1985, at which time he 
complained of pain in the legs and indicated that he was 
unable to walk.  It was noted that the veteran was a heavy 
smoker and drinker and the doctor opined that the veteran 
suffered from intermittent claudication and peripheral 
neuritis due to alcoholism and atherosclerosis.  The 
statement indicated that the veteran had not worked in a year 
and had calluses on the heel as well as a fungus infection.  
It was also noted that he had Raynaud's disease of his hands 
and suffered from hypertension.  The doctor opined that the 
veteran could not very well continue working as a car 
salesman because of his poor circulation.

Also received in August 1997 were records of the Social 
Security Administration dated in July 1985.  The physical 
capacities assessment reflected that the veteran's maximum 
lifting capacity was 50 pounds, but that he could frequently 
lift or carry up to 25 pounds.  It was reported that standing 
or walking was limited to less than six hours a day.  The 
veteran's principal disabilities were identified as bilateral 
metatarsalgia, mild ligamentous instability and decreased 
range of motion of the left knee and moderate high frequency 
hearing loss.  

Thereafter, the veteran underwent examinations both VA and 
private in June, July  and September 1998, as has been 
reported in depth previously in this decision.  

In a Statement of the Case/rating action dated in December 
1998, the RO denied entitlement to individual 
unemployability.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided, 
however, that if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more. 38 C.F.R. § 4.16(a) 
(1998).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).

Analysis

The veteran is currently service connected for two 
disabilities: dermatophytosis of the feet, for which a 30 
percent evaluation is currently in effect; and malaria, for 
which a noncompensable evaluation is in effect.  The 
schedular criteria for the assignment of a total disability 
rating based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16(a) are not met. 

The Board has carefully examined all of the evidence of 
record and finds that the veteran's current disability 
ratings are appropriately assigned.  The veteran's service-
connected skin disability of the feet has been discussed in 
detail above.  As indicated herein, a 30 percent evaluation 
is assigned based on the current level of disability.

With respect to the veteran's service connected malaria, the 
amended rating criteria for infectious diseases et al., 38 
C.F.R. § 4.88b, took effect on August 30, 1996, before the 
veteran's claim for individual unemployability was filed in 
January 1997, therefore that criteria is applicable to the 
claim.  61 Fed.Reg. 39873 (1996).  Diagnostic Code 6304 
provides for a 100 percent rating for malaria as an active 
disease process.  Thereafter, malaria is to be rated on the 
basis of residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Code 6304 (1998).

The Board notes that the veteran has not argued nor does the 
evidence reflect that he has any residuals of malaria.  The 
service medical records indicate that the veteran's malaria 
was treated and cured in service, nearly fifty years ago. 
Following service, the extensive medical evidence in this 
case, has not revealed any evidence of malaria, and is 
entirely negative for complaints, findings, or diagnoses 
showing any recurrences or residuals involving malaria.  
Accordingly, a compensable evaluation for malaria is not 
warranted.

With regard to employability, the evidence reflects that the 
veteran has not been employed full-time since 1984, when he 
was employed as a car salesman.  A statement from the one of 
the veteran's employers dated in August 1983 and a medical 
statement dated in November 1983 both indicated that the 
veteran's vocation required him to stand on his feet 
constantly, and that his foot condition had caused pain and 
discomfort which in turn had affected his employment as an 
automobile salesman.  

In a private medical statement dated in July 1985, the 
veteran complained of pain in the legs and indicated that he 
was unable to walk.  It was noted that the veteran was a 
heavy smoker and drinker and the doctor opined that the 
veteran suffered from intermittent claudication and 
peripheral neuritis due to alcoholism and atherosclerosis.  
The statement indicated that the veteran had not worked in a 
year and had calluses on the heel as well as a fungus 
infection.  It was also noted that he had Raynaud's disease 
of his hands and suffered from hypertension.  The doctor 
opined that the veteran could not very well continue working 
as a car salesman because of his poor circulation.  The Board 
notes that the doctor did not attribute the circulation 
problems to the service connected foot disability.  

The record does reflect that the veteran is in receipt of 
Social Security benefits.  The physical capacities assessment 
conducted in 1985 reflected that the veteran's maximum 
lifting capacity was 50 pounds, but that he could frequently 
lift or carry up to 25 pounds.  It was reported that standing 
or walking was limited to less than 6 hours a day.  The 
veteran's principal disabilities were identified as bilateral 
metatarsalgia, mild ligamentous instability and decreased 
range of motion of the left knee and moderate high frequency 
hearing loss. 

In sum, with regard to the veteran's service-connected 
disorders, the evidence does not suggest that the his overall 
disability is "outside the norm" of any other veteran rated 
at the same level.  Van Hoose, 4 Vet. App. at 363.  The 
veteran's primary handicap is his service connected foot 
disability, which the evidence establishes has affected the 
veteran's ability to perform employment which requires 
prolonged standing.  However, the veteran does not have any 
other service connected mental or physical impairment which 
would preclude employment and there has been no evidence 
presented which shows that the veteran would not be capable 
of performing employment which would not require prolonged 
standing.  The evidence does not reflect that following 1984 
the veteran sought employment, nor has he alleged that he 
sought employment and was turned down due to his service-
connected conditions.  His service-connected disorders do not 
render it "impossible" for him to perform substantially 
gainful employment.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to a 30 percent evaluation for dermatophytosis of 
the feet is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

An effective date prior to March 18, 1993 for the grant of 
service connection for a bilateral foot disability is denied.

Clear and unmistakable error was not shown in the July 1959 
rating action which denied entitlement to service connection 
for jungle rot of the feet.

A total disability rating based on individual unemployability 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

